Motion Denied; Order filed August 3, 2017.




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                             NO. 14-16-00972-CV
                                  ____________

       IN THE ESTATE OF ANNIE RUTH DANFORD, DECEASED


             On Appeal from the Co Ct at Law No 2 & Probate Ct
                          Brazoria County, Texas
                      Trial Court Cause No. PR36600

                                    ORDER

      Appellee’s motion to strike appellant’s brief is DENIED.

      Appellants are ordered to file a supplement to their appellants’ brief filed
May 11, 2017 containing sections complying with subsections h and k of Rule 38.1
of the Texas Rules of Appellate Procedure. Appellants’ supplemental brief is to be
filed by August 18, 2017.

                                 PER CURIAM

Panel consists of Justices Christopher, Brown, and Wise.